IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


JACOB KEITH,                                : No. 108 EAL 2016
                                            :
                   Petitioner               : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
                                            :
            v.                              :
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (SEPTA),                              :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.